DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner is interpreting the “final linking elements” in the preamble of claim 1 to be equivalent to the “definitive linking elements” recited in the body of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over BATARD (FR 3009743 A1) in view of NGUYEN (US 20090214307 A1), further in view of ROBERTS (US 20180056402 A1).
As to claim 1, BATARD teaches a method for assembling first and second components connected in an assembled state by a plurality of final linking elements (Figure 9F teaches the assembled state of first (30) and second (32) components via a final linking element (34).), the first and second components having first and second contact faces facing one another in the assembled state and also final holes in which the final linking elements are accommodated (Figure 9F teaches the first and second components (30 and 32) have contact faces (30C and 32C) that face one another and each has a hole (36) drilled to allow the insertion of the final linking element (34).), the method for assembling comprising: producing first starter holes in the first component (Figure 9A teaches a first starter hole (52) in the component (30). Although BATARD does not explicitly how the hole (52) is formed, the disclosure of ¶0001 teaches that making pilot holes is completed as part of the conventional process for this method.); depositing a sealing mastic on at least one of the first and second contact faces (¶0017 teaches the placement of an “interposition mastic” in the interface of the parts (30 and 32).); placing the first and second components against one another (¶0017 teaches the pre-positioning of the parts to be assembled.  This disclosure in addition to the illustration of Figure 9A teaches the parts are placed against one another.); producing second starter holes in the second component (Figure 9A teaches a second starter hole (50) made in the second component (32).  BATARD does not explicitly disclose the method of forming the second starter hole, but does disclose drilling pilot holes in ¶0001.); setting in place temporary linking elements positioned in the first and second starter holes (Figures 9B-9C teach the setting of temporary linking elements (44) in place in the holes (50, 52).  ¶0017 teaches step (b) is to fit the temporary fixings (44).); producing final holes between the temporary linking elements and setting in place definitive linking elements in the final holes (¶0017 teaches that step (c) is to make holes and put the final fixings (34) in between the temporary fasteners (44).); and removing the temporary linking elements, drilling the final holes in a location of the first and second starter holes and setting in place the definitive linking elements in the final holes. (Figures 9D-9F teach the removal of the temporary fasteners (44) via destroying them, while drilling the final hole (36) through the two components.)
BATARD does not explicitly disclose the method of producing the first and second holes, including producing second starter holes in the second component using a drilling tool connected to a suction system and equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes and a first end bearing against the second contact face of the second component upon production of the second starter holes. 
However, NGUYEN teaches producing second starter holes in a component (¶0006 teaches the drilling of holes during aircraft manufacturing and assembling.  Figure 8 teaches the use of temporary fasteners (206) to hold the component (204) to the fixture (200), similar to the holding of the two components of BATARD.) using a drilling tool connected to a suction system (Figure 4 teaches the drill has a suction system (vacuum outlet, 74).) and equipped with a drill bush that has a first end bearing against a contact face of the component upon production of the holes. (Figure 4 teaches the drill has a bush (guide, 32) that has a distal end (93). ¶0049 and Figure 4 teach that the end of the bush and end of the bit (94) are co-terminus until the cutting begins, such that contact of the cutting bit results in contact of the end of the bush with the workpiece.)
 One of ordinary skill in the art would have been motivated to apply the known vacuum drill and technique of NGUYEN to the hole drilling method of BATARD in order to utilize the vacuum system to suck coolant, cuttings, and vapor away from the work area and reducing or eliminating some operator protective gear, extensive masking of the work piece and environs, and subsequent cleanup. (NGUYEN, ¶0053)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known vacuum drill and technique of NGUYEN to the hole drilling method of BATARD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
BATARD in view of NGUYEN does not explicitly disclose producing second starter holes in a second component using a drilling tool where the drill bush comprises a first part that has an outside diameter less than or equal to a diameter of the first starter hole.
However, ROBERTS teaches producing second starter holes in the second component (Figure 1 teaches two components (102, 112) where the top component (102) has pilot holes (104) pre-drilled.  The workpieces (102, 112) are disclosed as being metal or composite parts (¶0035), similar to BATARD.) using a drilling tool connected equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes (Figure 8 teaches the drill bush has a first end (316) that has a diameter that is less than or equal to the diameter of the first hole (104).  ¶0044 teaches the diameter of the retaining member (316) is less than the diameter of the pilot hole (104).)
One of ordinary skill in the art would have been motivated to apply the known second hole cutting and guide bush technique of ROBERTS to the drilling method of BATARD in view of NGUYEN in order to allow the precise transfer of holes between workpieces (ROBERTS ¶0003) and provide a retaining member that anchors the drill bushing to the pilot hole (ROBERTS ¶0045)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known second hole cutting and guide bush technique of ROBERTS to the drilling method of BATARD in view of NGUYEN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, BATARD in view of NGUYEN and ROBERTS teaches the method for assembling according to claim 1, wherein the outside diameter of the first part of the drill bush is equal to a diameter of the first starter holes such that the first part of the drill bush is inserted into one of the first starter holes. (ROBERTS, Figures 8 and 9 teach the retaining member (316), which is interpreted as a first part of the drill bush, can fit into the first starter hole (104).  ¶0045 teaches the retaining member (316) is expanded to match the diameter of the pilot hole (104) such that it has an equal outer diameter.)

As to claim 3, BATARD in view of NGUYEN and ROBERTS teaches the method for assembling according to claim 1, wherein the first part of the drill bush has a thickness. (ROBERTS, Figures 5 and 8 teach that there is a drill hole (210) that passes through the center of the bush (316) and that the bush has an outer diameter.  This is interpreted as the drill bush having a wall thickness.)
BATARD in view of NGUYEN and ROBERTS does not explicitly disclose the first part of the drill bush has a thickness of 0.6 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to size the wall thickness of the bush of ROBERTS to 0.6mm because applicant has not disclosed that having a wall thickness of 0.6mm provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected ROBERTS’s drill bush, and applicant’s invention, to perform equally well 
Therefore, it would have been prima facie obvious to modify ROBERTS to obtain the invention was specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patenably distinguish over the prior art of ROBERTS.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 4, BATARD in view of NGUYEN and ROBERTS teaches the method for assembling according to claim 1, wherein each temporary linking element is a self-tapping screw comprising a threaded cylindrical body and also a head, the threaded cylindrical body having a diameter less than a diameter of the first starter holes and being configured to obtain screwing of the self-tapping screw in one of the second starter holes. (BATARD, Figures 9A-9C show the insertion of the linking element (44).  ¶0005 and ¶0014 teach the temporary fixing element is a self-tapping screw that executes tapping of the bore while screwing into the hole.)

As to claim 5, BATARD teaches method for assembling two portions of an aircraft (¶0001 teaches this invention is used in the field of aeronautics.)
a method for assembling first and second components connected in an assembled state by a plurality of final linking elements (Figure 9F teaches the assembled state of first (30) and second (32) components via a final linking element (34).), the first and second components having first and second contact faces facing one another in the assembled state and also final holes in which the final linking elements are accommodated (Figure 9F teaches the first and second components (30 and 32) have contact faces (30C and 32C) that face one another and each has a hole (36) drilled to allow the insertion of the final linking element (34).), the method for assembling comprising: producing first starter holes in the first component (Figure 9A teaches a first starter hole (52) in the component (30). Although BATARD does not explicitly how the hole (52) is formed, the disclosure of ¶0001 teaches that making pilot holes is completed as part of the conventional process for this method.); depositing a sealing mastic on at least one of the first and second contact faces (¶0017 teaches the placement of an “interposition mastic” in the interface of the parts (30 and 32).); placing the first and second components against one another (¶0017 teaches the pre-positioning of the parts to be assembled.  This disclosure in addition to the illustration of Figure 9A teaches the parts are placed against one another.); producing second starter holes in the second component (Figure 9A teaches a second starter hole (50) made in the second component (32).  BATARD does not explicitly disclose the method of forming the second starter hole, but does disclose drilling pilot holes in ¶0001.); setting in place temporary linking elements positioned in the first and second starter holes (Figures 9B-9C teach the setting of temporary linking elements (44) in place in the holes (50, 52).  ¶0017 teaches step (b) is to fit the temporary fixings (44).); producing final holes between the temporary linking elements and setting in place definitive linking elements in the final holes (¶0017 teaches that step (c) is to make holes and put the final fixings (34) in between the temporary fasteners (44).); and removing the temporary linking elements, drilling the final holes in a location of the first and second starter holes and setting in place the definitive linking elements in the final holes. (Figures 9D-9F teach the removal of the temporary fasteners (44) via destroying them, while drilling the final hole (36) through the two components.)
BATARD does not explicitly disclose the method of producing the first and second holes, including producing second starter holes in the second component using a drilling tool connected to a suction system and equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes and a first end bearing against the second contact face of the second component upon production of the second starter holes. 
However, NGUYEN teaches producing second starter holes in a component (¶0006 teaches the drilling of holes during aircraft manufacturing and assembling.  Figure 8 teaches the use of temporary fasteners (206) to hold the component (204) to the fixture (200), similar to the holding of the two components of BATARD.) using a drilling tool connected to a suction system (Figure 4 teaches the drill has a suction system (vacuum outlet, 74).) and equipped with a drill bush that has a first end bearing against a contact face of the component upon production of the holes. (Figure 4 teaches the drill has a bush (guide, 32) that has a distal end (93). ¶0049 and Figure 4 teach that the end of the bush and end of the bit (94) are co-terminus until the cutting begins, such that contact of the cutting bit results in contact of the end of the bush with the workpiece.)
 One of ordinary skill in the art would have been motivated to apply the known vacuum drill and technique of NGUYEN to the hole drilling method of BATARD in order to utilize the vacuum system to suck coolant, cuttings, and vapor away from the work area and reducing or eliminating some operator protective gear, extensive masking of the work piece and environs, and subsequent cleanup. (NGUYEN, ¶0053)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known vacuum drill and technique of NGUYEN to the hole drilling method of BATARD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BATARD in view of NGUYEN does not explicitly disclose producing second starter holes in a second component using a drilling tool where the drill bush comprises a first part that has an outside diameter less than or equal to a diameter of the first starter hole.
However, ROBERTS teaches producing second starter holes in the second component (Figure 1 teaches two components (102, 112) where the top component (102) has pilot holes (104) pre-drilled.  The workpieces (102, 112) are disclosed as being metal or composite parts (¶0035), similar to BATARD.) using a drilling tool (Figure 8 teaches the drill bush has a first end (316) that has a diameter that is less than or equal to the diameter of the first hole (104).  ¶0044 teaches the diameter of the retaining member (316) is less than the diameter of the pilot hole (104).)
One of ordinary skill in the art would have been motivated to apply the known second hole cutting and guide bush technique of ROBERTS to the drilling method of BATARD in view of NGUYEN in order to allow the precise transfer of holes between workpieces (ROBERTS ¶0003) and provide a retaining member that anchors the drill bushing to the pilot hole (ROBERTS ¶0045)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known second hole cutting and guide bush technique of ROBERTS to the drilling method of BATARD in view of NGUYEN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over BATARD (FR 3009743 A1) in view of HOUIS (US 20100043194 A1), further in view of NGUYEN (US 20090214307 A1) and ROBERTS (US 20180056402 A1).
As to claim 1, BATARD teaches a method for assembling first and second components connected in an assembled state by a plurality of final linking elements (Figure 9F teaches the assembled state of first (30) and second (32) components via a final linking element (34).), the first and second components having first and second contact faces facing one another in the assembled state and also final holes in which the final linking elements are accommodated (Figure 9F teaches the first and second components (30 and 32) have contact faces (30C and 32C) that face one another and each has a hole (36) drilled to allow the insertion of the final linking element (34).), the method for assembling comprising: producing first starter holes in the first component (Figure 9A teaches a first starter hole (52) in the component (30). Although BATARD does not explicitly how the hole (52) is formed, the disclosure of ¶0001 teaches that making pilot holes is completed as part of the conventional process for this method.); depositing a sealing mastic on at least one of the first and second contact faces (¶0017 teaches the placement of an “interposition mastic” in the interface of the parts (30 and 32).); placing the first and second components against one another (¶0017 teaches the pre-positioning of the parts to be assembled.  This disclosure in addition to the illustration of Figure 9A teaches the parts are placed against one another.); producing second starter holes in the second component (Figure 9A teaches a second starter hole (50) made in the second component (32).  BATARD does not explicitly disclose the method of forming the second starter hole, but does disclose drilling pilot holes in ¶0001.); setting in place temporary linking elements positioned in the first and second starter holes (Figures 9B-9C teach the setting of temporary linking elements (44) in place in the holes (50, 52).  ¶0017 teaches step (b) is to fit the temporary fixings (44).); producing final holes between the temporary linking elements and setting in (¶0017 teaches that step (c) is to make holes and put the final fixings (34) in between the temporary fasteners (44).); and removing the temporary linking elements, drilling the final holes in a location of the first and second starter holes and setting in place the definitive linking elements in the final holes. (Figures 9D-9F teach the removal of the temporary fasteners (44) via destroying them, while drilling the final hole (36) through the two components.)
BATARD does not explicitly disclose the method of producing the first and second holes, including producing second starter holes in the second component using a drilling tool connected to a suction system and equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes and a first end bearing against the second contact face of the second component upon production of the second starter holes. 
However, HOUIS teaches producing holes in a component (¶0001 teaches this invention is used for assembling two assemblies, similar to BATARD.  Figure 8 teaches the placement of the drill (40) in an already created hole (38) in a first structure (34) in order to drill a hole in a second structure (4). ¶0111 teaches drilling of a hole in the overlap zone (4).)  using a drilling tool equipped with a drill bush that has a fist end bearing against a contact face of the component upon production of the holes. (Figure 8 and ¶0111 teach the bush (support mandrel (51)) has an end (50) that contacts the surface of the component (4).)
One of ordinary skill in the art would have been motivated to apply the known drill and support mandrel drilling technique of HOUIS to the hole-drilling method of (HOUIS ¶0112) and to apply a force to the drilling zone to prevent burring from occurring. (HOUIS ¶0016)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known drill and support mandrel drilling technique of HOUIS to the hole drilling method of BATARD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BATARD in view of HOUIS does not explicitly disclose producing holes in a component using a drill tool connected to a suction system.
However, NGUYEN teaches producing second starter holes in a component (¶0006 teaches the drilling of holes during aircraft manufacturing and assembling.  Figure 8 teaches the use of temporary fasteners (206) to hold the component (204) to the fixture (200), similar to the holding of the two components of BATARD.) using a drilling tool connected to a suction system. (Figure 4 teaches the drill has a suction system (vacuum outlet, 74).) 
One of ordinary skill in the art would have been motivated to apply the known vacuum drill and technique of NGUYEN to the hole drilling method of HOUIS in view of BATARD in order to utilize the vacuum system to suck coolant, cuttings, and vapor away from the work area and reducing or eliminating some operator protective gear, extensive masking of the work piece and environs, and subsequent cleanup. (NGUYEN, ¶0053)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known vacuum drill and technique of NGUYEN to the hole drilling method of HOUIS in view of BATARD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BATARD in view of HOUIS and NGUYEN does not explicitly disclose producing second starter holes in a second component using a drilling tool where the drill bush comprises a first part that has an outside diameter less than or equal to a diameter of the first starter hole.
However, ROBERTS teaches producing second starter holes in the second component (Figure 1 teaches two components (102, 112) where the top component (102) has pilot holes (104) pre-drilled.  The workpieces (102, 112) are disclosed as being metal or composite parts (¶0035), similar to BATARD.) using a drilling tool connected equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes (Figure 8 teaches the drill bush has a first end (316) that has a diameter that is less than or equal to the diameter of the first hole (104).  ¶0044 teaches the diameter of the retaining member (316) is less than the diameter of the pilot hole (104).)
One of ordinary skill in the art would have been motivated to apply the known second hole cutting and guide bush technique of ROBERTS to the drilling method of BATARD in view of HOUIS and NGUYEN in order to allow the precise transfer of holes (ROBERTS ¶0003) and provide a retaining member that anchors the drill bushing to the pilot hole (ROBERTS ¶0045)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known second hole cutting and guide bush technique of ROBERTS to the drilling method of BATARD in view of HOUIS and NGUYEN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 5, BATARD teaches method for assembling two portions of an aircraft (¶0001 teaches this invention is used in the field of aeronautics.), the method comprising: a method for assembling first and second components connected in an assembled state by a plurality of final linking elements (Figure 9F teaches the assembled state of first (30) and second (32) components via a final linking element (34).), the first and second components having first and second contact faces facing one another in the assembled state and also final holes in which the final linking elements are accommodated (Figure 9F teaches the first and second components (30 and 32) have contact faces (30C and 32C) that face one another and each has a hole (36) drilled to allow the insertion of the final linking element (34).), the method for assembling comprising: producing first starter holes in the first component (Figure 9A teaches a first starter hole (52) in the component (30). Although BATARD does not explicitly how the hole (52) is formed, the disclosure of ¶0001 teaches that making pilot holes is completed as part of the conventional process for this method.); depositing a sealing mastic on at least one of the first and second contact faces (¶0017 teaches the placement of an “interposition mastic” in the interface of the parts (30 and 32).); placing the first and second components against one another (¶0017 teaches the pre-positioning of the parts to be assembled.  This disclosure in addition to the illustration of Figure 9A teaches the parts are placed against one another.); producing second starter holes in the second component (Figure 9A teaches a second starter hole (50) made in the second component (32).  BATARD does not explicitly disclose the method of forming the second starter hole, but does disclose drilling pilot holes in ¶0001.); setting in place temporary linking elements positioned in the first and second starter holes (Figures 9B-9C teach the setting of temporary linking elements (44) in place in the holes (50, 52).  ¶0017 teaches step (b) is to fit the temporary fixings (44).); producing final holes between the temporary linking elements and setting in place definitive linking elements in the final holes (¶0017 teaches that step (c) is to make holes and put the final fixings (34) in between the temporary fasteners (44).); and removing the temporary linking elements, drilling the final holes in a location of the first and second starter holes and setting in place the definitive linking elements in the final holes. (Figures 9D-9F teach the removal of the temporary fasteners (44) via destroying them, while drilling the final hole (36) through the two components.)
BATARD does not explicitly disclose the method of producing the first and second holes, including producing second starter holes in the second component using a drilling tool connected to a suction system and equipped with a drill bush comprising a first 
However, HOUIS teaches producing holes in a component (¶0001 teaches this invention is used for assembling two assemblies, similar to BATARD.  Figure 8 teaches the placement of the drill (40) in an already created hole (38) in a first structure (34) in order to drill a hole in a second structure (4). ¶0111 teaches drilling of a hole in the overlap zone (4).)  using a drilling tool equipped with a drill bush that has a fist end bearing against a contact face of the component upon production of the holes. (Figure 8 and ¶0111 teach the bush (support mandrel (51)) has an end (50) that contacts the surface of the component (4).)
One of ordinary skill in the art would have been motivated to apply the known drill and support mandrel drilling technique of HOUIS to the hole drilling method of BATARD in order to immobilize the drill in the centering hole (HOUIS ¶0112) and to apply a force to the drilling zone to prevent burring from occurring. (HOUIS ¶0016)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known drill and support mandrel drilling technique of HOUIS to the hole drilling method of BATARD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BATARD in view of HOUIS does not explicitly disclose producing holes in a component using a drill tool connected to a suction system.
However, NGUYEN teaches producing second starter holes in a component (¶0006 teaches the drilling of holes during aircraft manufacturing and assembling.  Figure 8 teaches the use of temporary fasteners (206) to hold the component (204) to the fixture (200), similar to the holding of the two components of BATARD.) using a drilling tool connected to a suction system. (Figure 4 teaches the drill has a suction system (vacuum outlet, 74).) 
One of ordinary skill in the art would have been motivated to apply the known vacuum drill and technique of NGUYEN to the hole drilling method of HOUIS in view of BATARD in order to utilize the vacuum system to suck coolant, cuttings, and vapor away from the work area and reducing or eliminating some operator protective gear, extensive masking of the work piece and environs, and subsequent cleanup. (NGUYEN, ¶0053)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known vacuum drill and technique of NGUYEN to the hole drilling method of HOUIS in view of BATARD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BATARD in view of HOUIS and NGUYEN does not explicitly disclose producing second starter holes in a second component using a drilling tool where the drill bush 
However, ROBERTS teaches producing second starter holes in the second component (Figure 1 teaches two components (102, 112) where the top component (102) has pilot holes (104) pre-drilled.  The workpieces (102, 112) are disclosed as being metal or composite parts (¶0035), similar to BATARD.) using a drilling tool connected equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes (Figure 8 teaches the drill bush has a first end (316) that has a diameter that is less than or equal to the diameter of the first hole (104).  ¶0044 teaches the diameter of the retaining member (316) is less than the diameter of the pilot hole (104).)
One of ordinary skill in the art would have been motivated to apply the known second hole cutting and guide bush technique of ROBERTS to the drilling method of BATARD in view of HOUIS and NGUYEN in order to allow the precise transfer of holes between workpieces (ROBERTS ¶0003) and provide a retaining member that anchors the drill bushing to the pilot hole (ROBERTS ¶0045)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known second hole cutting and guide bush technique of ROBERTS to the drilling method of BATARD in view of HOUIS and NGUYEN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
KELLEY (US 20100308171 A1) teaches aligning panels (51, 53) and applying a sealing mastic (59) between, and inserting temporary fasteners (63, 62) to hold the panels while forming additional holes.
NEGRONI (US 20140173879 A1) teaches drilling of first starter holes and second starter holes, inserting temporary (cleco, tack rivets) fasteners, drilling additional holes for final fasteners (permanent fasteners).
BANKS (US 6011482), Col. 1, Lines 58-62 teach coordination holes (first and second starter holes) formed in panels at edges. Col. 2, Lines 1-5 teach the drilling of final holes and final fasteners are inserted. Col. 1, Lines 63-67 teach the application of sealant between the panel faces before inserting temporary fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        30 June 2021